The question raised by the bill is, whether it is competent for the complainant as trustee to terminate the trust before the expiration of the twenty-one years appointed for its continuance, the opinion of the trustee being that it is for the best interest of the present cestuis que trustent for him to do so. But the terms of the trust are such that those who are now the cestuisque trustent may not be those who will be entitled as such at the end of the twenty-one years, and the question is, therefore, important. The trustee argues that he has the power under that clause of the will which gives him a discretion to convey or pay over to either of the cestuis que trustent, "for his or her advancement in life, the whole or any portion of his or her share of the trust estate," his contention being that the words "for his or her advancement in life" do not restrict his discretion, but are simply equivalent to "for his or her use and benefit." We think that such a construction is too lax. It may not be easy to define with precision what is meant by "advancement in life," since the meaning may depend to a greater or less degree on circumstances; but it seems to us to point to some occasion out of the every day course, when the beneficiary has in mind some new act or undertaking which calls for pecuniary outlay, and which, if properly conducted, holds out a prospect of something beyond a mere transient benefit or enjoyment. Thus, if the beneficiary were going to enter upon a business or profession, or to get married, or to build a dwelling-house, or to make some unusual repairs or renovation, it would be a proper occasion for the trustee to use his discretion. We mention these by way of illustration, as occasions which occur to us. Of course, other occasions may present themselves which are as appropriate; for though *Page 254 
we do not think it would be right for the trustee to transfer the trust estate to the cestuis merely because he thinks it would be for their general benefit for him to do so, without any particular call for the transfer, yet we are of the opinion, from the language of the will, that it was intended to allow to him a very liberal discretion.
Our decision is, that the bill does not show that the occasions exist at present which would justify the trustee in turning over the trust estate to the cestuis que trustent, and thus terminating the trust. The cases cited by the complainant, in so far as they afford any light, seem to us to support our conclusion. Lowther v. Bentinck, L.R. 19 Eq. 166; In reKershaw's Trusts, L.R. 6 Eq. 322; In re Breed's Will, L.R. 1 Ch. Div. 220.